DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022, has been entered.
Election/Restrictions
The Election of Species Requirement of 07/09/2021 is withdrawn as the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/614,280
This Office Action is responsive to the amended claims of June 7, 2022.
Claims 13-14, 16-21, 24, 28, 31-32, 37 40, and 52-58 have been examined on the merits.  Claims 32, 40, and 52-58 are previously presented.  Claims 13-14, 16-21, 24, 28, 31, and 37 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/614,280, filed 11/15/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/IB2018/053481, International Filing Date: 05/17/2018, which claims priority from U.S. Provisional Application 62/508,474, filed 05/19/2017.
The effective filing date is May 19, 2017 as the instant claims find support in the Provisional ‘474.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022, was filed after the mailing date of the Final Office Action on 01/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 7, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/07/2022.
The reference CORTEZ (WO 2011/049677 A1, referenced in IDS of 12/10/2021), does not anticipate instant base claims 32 or 37.
Furthermore, CORTEZ does not teach different checkpoint inhibitors (as is now required wherein the checkpoint inhibitor of the third composition is different than the checkpoint inhibitor of the second composition) in each of the second and third compositions of base claims 32 or 37.  The limitation drawn to different checkpoint inhibitors alone renders moot the previous obviousness rejection (see paragraphs 23-26 in previous Office Action).  There is no teaching, suggestion, or motivation conceivable that would still reject claims 32 or 37 despite Applicants’ disclaimer requiring the checkpoint inhibitors of the second and third compositions to be different, especially in light of CORTEZ being used in an obviousness rejection to render obvious the pH (CORTEZ does not anticipate the pH as required by base claims 32 or 37).  
The Examiner is withdrawing the obviousness rejection of record since the different pH (one difference-subject of previous obviousness rejection) and now a limitation drawn to the different checkpoint inhibitors (second difference) each constitute a difference between CORTEZ and the instant claims.  These two differences amount to at least two differences too many to make a viable obviousness rejection without running afoul of hindsight reasoning.
Response to Amendment
Claim Objections
Claim 52 is objected to for a formatting error.  A close review of the list of claim 52 shows said list ends on page 10 of 14 with a period in the last row.  However, a list continues on within page 11 of 14, which is disconnected from any claim.  Applicants are asked to verify the list on page 11 of 14 is not a duplicate of the list within page 10 of 14 and if no duplicates, please incorporate the page 11 list into the page 10 list or delete the page 11 list.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14, 16-21, 24, 28, and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claims 13-14, 16-21, 24, 28, and 31 are each rejected under 35 U.S.C. 112(d) since these dependent claims refer to a later numbered claim (claim 32).  However, 35 U.S.C. 112(d) requires that dependent claims refer back to a claim “previously set forth”.  Clearly, claim 32 is not “previously set forth” when compared to claim numbers 13-14, 16-21, 24, 28, and 31.
To render moot this rejection:  Applicants are asked to cancel claims 13-14, 16-21, 24, 28, and 31 and add new claims with the limitations from the claims 13-14, 16-21, 24, 28, and 31, each new claim referring back to claim 32.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 52 is objected to for informalities.
Claims 13-14, 16-21, 24, 28, and 31 are not presently allowable as written.
Claims 32, 37 40, and 53-58 are presently allowable as written.  
There is no known prior art reference that either teaches or anticipates a pharmaceutical combination comprising a first pharmaceutical composition comprising a compound(s) of genus formula (A) of base claims 32 or 37 suspended in suspension of aluminum hydroxide particles; and a second pharmaceutical composition comprising one checkpoint inhibitor from a list of specific checkpoint inhibitors; and a third pharmaceutical composition comprising one checkpoint inhibitor from a list of specific checkpoint inhibitors, wherein the checkpoint inhibitor from the third composition must be different from the checkpoint inhibitor of the second pharmaceutical composition.  Base claims 32 and 37 also specifically require one of a list of two pharmaceutically acceptable excipients (mannitol or sucrose), and a pH within a defined pH range.
There is no anticipatory prior art against either claim 32 or claim 37 since each of claims 32 and 37 require each of the limitations, above.
Moreover, there is no prior art reference(s) that can be used in an obviousness rejection since the requirements of each of claims 32 and 37 that the checkpoint inhibitor from the third composition must be different from the checkpoint inhibitor of the second pharmaceutical composition means that any one reference alone use at least one of the specifically identified checkpoint inhibitors of claims 32 or 37 and another reference used in the rejection then teach the other checkpoint inhibitor and the compound of genus formula (A).  No reference found in the prior art “SEARCH 6”* (see enclosed search notes) retrieved a prior art reference teaching a compound of genus Formula A and at least one of the specifically identified checkpoint inhibitors of claims 32 or 37.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit one to pick and choose one checkpoint inhibitor from the list of the second composition and a completely different inhibitor from the list of the third composition, without running afoul of hindsight reasoning.
*”SEARCH 6” was conducted using the Registry, HCaplus, and Casreact databases of STN.
A review of “SEARCH 6” for inventor/assignee/owner names of the instant application did not retrieve double patent references.
Furthermore, a review for inventor/assignee/owner names of the instant application using PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625